Name: 2003/799/EC: Council Decision of 10 November 2003 amending Decision 1999/70/EC concerning the external auditors of the national central banks as regards the external auditors of the Banque centrale du Luxembourg
 Type: Decision
 Subject Matter: accounting;  economic geography;  labour market;  monetary economics
 Date Published: 2003-11-18

 Avis juridique important|32003D07992003/799/EC: Council Decision of 10 November 2003 amending Decision 1999/70/EC concerning the external auditors of the national central banks as regards the external auditors of the Banque centrale du Luxembourg Official Journal L 299 , 18/11/2003 P. 0023 - 0023Council Decisionof 10 November 2003amending Decision 1999/70/EC concerning the external auditors of the national central banks as regards the external auditors of the Banque centrale du Luxembourg(2003/799/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Protocol on the Statute of the European System of Central Banks and of the European Central Bank annexed to the Treaty establishing the European Community and in particular to Article 27(1) thereof,Having regard to Recommendation ECB/2003/11 of the European Central Bank of 3 October 2003 to the Council of the European Union on the external auditors of the Banque centrale du Luxembourg(1),Whereas:(1) The accounts of the European Central Bank (ECB) and of the national central banks are to be audited by independent external auditors recommended by the Governing Council of the ECB and approved by the Council of the European Union.(2) The mandate of the current external auditors of the Banque centrale du Luxembourg will expire at the end of 2003.(3) The Governing Council of the ECB recommended the Council to approve the appointment, starting from the financial year 2004, for a renewable period of one year, of new external auditors of the Banque centrale du Luxembourg, which were selected by it in accordance with its public procurement rules.(4) It is appropriate to follow the recommendation of the Governing Council of the ECB,HAS DECIDED AS FOLLOWS:Article 1Article 1(7) of Decision 1999/70/EC(2) shall be replaced by the following:"7. Deloitte & Touche Luxembourg are hereby approved as the external auditors of the Banque centrale du Luxembourg as from the financial year 2004, for a renewable period of one year."Article 2This Decision shall be notified to the ECB.Article 3This Decision shall be published in the Official Journal of the European Union.Done at Brussels, 10 November 2003.For the CouncilThe PresidentA. Marzano(1) OJ C 247, 15.10.2003, p. 16.(2) OJ L 22, 29.1.1999, p. 69. Decision as last amended by Decision 2003/270/EC (OJ L 99, 17.4.2003, p. 49).